On Motion for Rehearing.
Appellant files his motion for rehearing, setting up only that, if he had his statement of facts properly before the court, it would be evident that certain testimony should *248liave been rejected, wbieb be claims was improperly admitted, and in tbis connection be asks for a writ of certiorari to compel tbe clerk to file a statement of facts. There is no showing in tbe record upon which we would be justified in issuing any such writ. Appellant sets up that be employed an attorney and paid him a fee, and that said attorney has since left tbe state. We have no rule in tbis court that would authorize us to compel tbe filing of statements of facts for men whose only showing is that their attorneys are guilty of negligence or laches in representing them.
The application for certiorari will be denied, and the motion for rehearing overruled.